Case 2:18-cv-05072-SJF-AYS Document 43 Filed 09/08/20 Page 1 of 10 PageID #: 1331


                                                                                                   FILED
  UNITED STATES DISTRICT COURT                                                                     CLERK
  EASTERN DISTRICT OF NEW YORK                                                       3:55 pm, Sep 08, 2020
  --------------------------------------------------------------------X
  RICHARD ZECHER, ROBERT YADEGAR, ZECH                                                    U.S. DISTRICT COURT
  CAPITAL LLC, Y-GAR CAPITAL LLC, RICHARD                                           EASTERN  DISTRICT OF NEW YORK
  N. ZECHER 2010 FAMILY TRUST, RICHARD N.                                                 LONG  ISLAND OFFICE
  ZECHER 2010 FAMILY TRUST FOR THE                                      MEMORANDUM & ORDER
  BENEFIT OF EVAN GREGORY ZECHER and                                    18-cv-5072 (SJF) (AYS)
  RICHARD N. ZECHER 2010 FAMILY TRUST FOR
  THE BENEFIT OF RACHEL JOY ZECHER,


                                     Plaintiffs,
                   -against-

  VINCE HOLDING CORP., JILL GRANOFF, LISA
  KLINGER, MARK BRODY, BRENDAN HOFFMAN,
  DAVID STEFKO, MARC J. LEDER, SUN CAPITAL
  PARTNERS, INC., SUN CARDINAL, LLC, SCSF
  CARDINAL, LLC and SUN CAPITAL PARTNERS
  MANAGEMENT V, LLC,

                                      Defendants.
  --------------------------------------------------------------------X
  ALFRED ZECHER,


                                     Plaintiff,                           19-cv-5629 (SJF) (AYS)

                   -against-

  VINCE HOLDING CORP., JILL GRANOFF, LISA
  KLINGER, MARK BRODY, BRENDAN HOFFMAN,
  DAVID STEFKO, MARC J. LEDER, SUN CAPITAL
  PARTNERS, INC., SUN CARDINAL, LLC, SCSF
  CARDINAL, LLC and SUN CAPITAL PARTNERS
  MANAGEMENT V, LLC,

                                      Defendants.
  --------------------------------------------------------------------X
  FEUERSTEIN, District Judge:

          Plaintiffs in these two actions allege violations of the Securities and Exchange Act of

  1934 by defendants Vince Holding Corp. (“Vince” or the “Company”), and certain former and
Case 2:18-cv-05072-SJF-AYS Document 43 Filed 09/08/20 Page 2 of 10 PageID #: 1332




  current officers, directors, and controlling shareholders, and seek to recover damages resulting

  from their purchase of Vince common stock at artificially inflated prices between March 19,

  2015 and May 19, 2017.1 Defendants have moved to dismiss both cases. See Motion, Zecher I,

  DE [24]; Motion, Zecher II, DE [25]. Pending before the Court are Plaintiffs’ objections to the

  Report and Recommendation of the Honorable Anne Y. Shields, United States Magistrate Judge,

  dated April 14, 2020 (the “Report”), see DE [36], recommending, inter alia, (1) dismissal of both

  complaints without leave to replead; and (2) finding the motions to consolidate the two matters

  to be moot. Defendants have filed responses to Plaintiffs’ objections. For the reasons set forth

  below, Magistrate Judge Shields’ Report is adopted in its entirety.

  I. STANDARD OF REVIEW

         Any party may serve and file written objections to a report and recommendation of a

  magistrate judge within fourteen (14) days after being served with a copy thereof. 28 U.S.C. '

  636(b)(1); FED. R. CIV. P. 72(b)(2). Any portion of such a report and recommendation to which

  a timely objection has been made is reviewed de novo. 28 U.S.C. ' 636(b)(1); FED. R. CIV. P.

  72(b)(3). The Court is not required, however, to review the factual findings or legal conclusions

  of the magistrate judge as to which no proper objections are interposed. See Thomas v. Arn, 474

  U.S. 140, 150, 106 S. Ct. 466, 88 L. Ed. 2 435 (1985). In addition, general objections or

  “objections that are merely perfunctory responses argued in an attempt to engage the district

  court in a rehashing of the same arguments set forth in the original papers will not suffice to



  1
   The first case was filed on September 7, 2018, see 18-cv-5072 (“Zecher I”), and an Amended Complaint
  was filed on January 28, 2019. Amended Complaint (“Am. Compl.”), Docket Entry (“DE”) [22]. The
  second case was commenced on October 4, 2019. See 19-cv-5629 (“Zecher II”), and the complaint is
  essentially identical to the Amended Complaint in Zecher I. The same attorneys represent the parties in
  both matters. All references to specific docket entries are to the Zecher I docket unless specifically
  indicated to the contrary.


                                                     2
Case 2:18-cv-05072-SJF-AYS Document 43 Filed 09/08/20 Page 3 of 10 PageID #: 1333




  invoke de novo review.” Owusu v. New York State Ins., 655 F. Supp. 2d 308, 312-13 (S.D.N.Y.

  2009) (internal quotation marks, alteration, and citation omitted); see also Thomas v. City of New

  York, Nos. 14-CV-7513, 16-CV-4224, 2019 WL 3491486, at *4 (E.D.N.Y. July 31, 2019)

  (“[o]bjections seeking to relitigate arguments rejected by the magistrate judge do not constitute

  proper objections, and, as a result, are subject to clear error review.”); Trivedi v. New York State

  Unified Court Sys. Off. of Ct. Admin., 818 F. Supp. 2d 712, 726 (S.D.N.Y. 2011) (“[W]hen a

  party makes only conclusory or general objections . . . the Court will review the Report strictly

  for clear error. . . Objections to a Report must be specific and clearly aimed at particular findings

  in the magistrate judge’s proposal.” (internal quotation marks and citation omitted; alterations in

  original)), aff’d sub nom Seck v. Off. of Ct. Admin., 582 F. App’x 47 (2d Cir. 2014). Any portion

  of a report and recommendation to which no specific timely objection is made, or to which only

  general, conclusory or perfunctory objections are made, is reviewed only for clear error. Owusu,

  655 F. Supp. 2d at 312-13.

  II. DISCUSSION

  A. Objections

         Plaintiffs object to the Report, arguing, inter alia, that Magistrate Judge Shields erred in

  (1) finding that Plaintiffs failed to plead fraud with particularity where the allegations identified

  statements, who made the statements, where they were made and why the statements were false

  and misleading, Plaintiffs’ Objections (“Pls. Obj.”) at 2, 9-11, DE [38]; (2) stating that Plaintiffs’

  claims, which arose from “misrepresentations and omissions concerning Defendants’

  implementation of a risky, unfinished beta software platform” were for “corporate

  mismanagement,” id. at 2, 11-15; (3) finding that the misrepresented and omitted facts were

  immaterial as a matter of law, id. at 3, 15-19; (4) making factual inferences in favor of



                                                    3
Case 2:18-cv-05072-SJF-AYS Document 43 Filed 09/08/20 Page 4 of 10 PageID #: 1334




  Defendants at the pleading stage, id. at 3, 19-21; and (5) finding a failure to plead scienter with

  particularity. Id. at 3, 21-23. Plaintiffs also request leave to replead in the event any part of

  Defendants’ motion to dismiss is granted, see id. at 23-24, thus implicitly objecting to the

  Magistrate Judge’s recommendation that dismissal be with prejudice. Defendants have filed

  responses to Plaintiffs’ Objections. See Defendants’ Reponses (“Defs. Resp.”), DE 40.

         As the Report indicated, Plaintiffs claim that Defendants violated securities law by failing

  to disclose: “[1] that the Company was developing an ERP system around a new technology that

  had not been proven; [2] that the Company was developing its ERP platform using an unfinished

  beta-version of [Microsoft] AX-7 that had been released for testing and development purposes

  only; [3] that the Company was not developing middleware to perform the necessary data

  integration processes.” Report at 11 (quoting Am. Compl. ¶112). This conduct, according to

  Plaintiffs, “substantially increased the risk of severe complications during the transition, and the

  likelihood that Vince’s business and results of operations would be adversely affected.” Id.

  Plaintiffs object, inter alia, to the Report’s finding that the allegations constitute nonactionable

  corporate mismanagement. They contend that they “do not ‘quarrel’ with Defendants’ decision

  about the software solution Vince selected,” but rather allege that the securities law violation

  arises from Defendants’ failure to disclose “full and truthful facts about that software selection,

  the ERP transition, and the resultant negative impact on Vince’s business.” Pls. Obj. at 12.

         An omission is not actionable unless the defendant was under a duty to disclose material

  information and failed to do so. See Levitt v. J. P. Morgan Secs., Inc., 710 F.3d 454, 465 (2d Cir.

  2013). However, “once a company speaks on an issue or topic, there is a duty to tell the whole

  truth.” Meyer v. Jinkosolar Holdings Co., 761 F.3d 245, 250 (2d Cir. 2014). “Of course, the

  misleading omission must be material, that is, the omission must be of facts that a reasonable



                                                    4
Case 2:18-cv-05072-SJF-AYS Document 43 Filed 09/08/20 Page 5 of 10 PageID #: 1335




  investor would consider important.” Id. at 251. An investor’s mere interest in the information is

  not sufficient. See Kleinman v. Elan Corp., 706 F.3d 145, 152-53 (2d Cir. 2013) (disclosure of

  information is not required “simply because it may be relevant or of interest to a reasonable

  investor” (internal quotation marks and citation omitted)).    Instead, there must be a “substantial

  likelihood that the disclosure of the omitted fact would have been viewed by the reasonable

  investor as having significantly altered the ‘total mix’ of information made available.” TSC

  Indus., Inc. v. Northway, Inc., 426 U.S. 438, 449, 96 S. Ct. 2126, 48 L. Ed. 2d 757 (1976); see

  also Singh v. Cigna Corp., 918 F.3d 57, 63 (2d Cir. 2019 (alleged misrepresentations are

  evaluated “not only by literal truth, but by context and manner of presentation” (internal

  quotation marks and citation omitted).

         Magistrate Judge Shields correctly found, inter alia, that the Company’s decision

  regarding the “particular type of software used is not material information, within the meaning of

  the Exchange Act, that must be disclosed to investors.” Report at 18. Vince’s public disclosures

  made clear that it would be temporarily relying upon ERP services provided by another entity

  under a Shared Services Agreement, that the systems providing those services were unique and

  potentially difficult to replace, and that the Company faced possible negative financial

  consequences related to the transition to new systems. It disclosed the name and manufacturer of

  the product and indicated that it would be a cloud-based system. In today’s technological world,

  a reasonable investor is well aware that computer software and processes are constantly evolving

  and thus would have understood that the Company faced challenges in making the necessary

  transition. The omitted statements suggested by Plaintiffs would not have significantly altered

  that understanding and therefore were not material.2


  2
   A duty to disclose may be found where a company makes statements regarding measures it will take to
  prevent harm without disclosing that the harm has already occurred. See, e.g.. Meyer, 761 F.3d at 250

                                                    5
Case 2:18-cv-05072-SJF-AYS Document 43 Filed 09/08/20 Page 6 of 10 PageID #: 1336




          Plaintiffs further object to the Report to the extent it did not specifically address scienter

  as to the Defendants. It is well established that a plaintiff alleging securities fraud must “allege

  facts that give rise to a strong inference of fraudulent intent.” Stevelman, 174 F.3d at 84

  (emphasis in original) (internal quotation marks and citation omitted). The pleading of the

  scienter requirement may be met by alleging facts “(1) showing that the defendants had both

  motive and opportunity to commit the fraud or (2) constituting strong circumstantial evidence of

  conscious misbehavior or recklessness.” Stratte-McClure v. Morgan Stanley, 776 F.3d 94, 106

  (2d Cir. 2015). Plaintiffs claim that they have “adequately alleged scienter under both a

  recklessness and motive and opportunity standard.” Pls. Obj. at 22. Despite this assertion,

  Plaintiffs in their objections point to no allegations that would support an inference that

  Defendants had motive and opportunity to commit a fraud. For example, they do not allege that

  any Defendant sold off portions of stock holdings during the relevant period. See, e.g.,

  Stevelman, 174 F.3d at 86 (the alleged insider trading, “in combination with the timing of the

  misrepresentations, satisfies the pleading requirements of Rule 9(b) for the purposes of the

  scienter element of section 10(b) and Rule 10b-5”). The amended complaint includes only

  allegations regarding the relationship between Vince and the Sun Capital Defendants including,

  inter alia, that Defendants Stefko and Brody took leaves of absence from management positions

  at Sun Capital entities in order to take positions at Vince, and that Sun Capital and Vince had

  various agreements and arrangements. Am. Compl. ¶¶207-9. After setting forth the facts of the




  (disclosure of preventative measures being taken to prevent violation of environmental regulations was
  misleading where there was no disclosure that such violations were already on-going). Here, the omitted
  statements relate only to future risk of harm which may, or may not, occur. The fact that ultimately the
  transition did not go as hoped and the Company suffered losses as a result does not affect the analysis of
  the statements it did, and did not, make previously. To find otherwise would sanction “‘fraud by
  hindsight,’ which [the Second Circuit] has rejected as a basis for a securities fraud complaint.” Stevelman
  v.Alias Research Inc., 174 F.3d 79, 85 (2d Cir. 1999).

                                                      6
Case 2:18-cv-05072-SJF-AYS Document 43 Filed 09/08/20 Page 7 of 10 PageID #: 1337




  relationship, the amended complaint summarily concludes that Sun Capital was “highly

  incentivized to make it appear that Vince was successful and to minimize or conceal any

  operational difficulties a the Company so that Vince could raise money from investors, the

  proceeds of which could be used to make the payments that Vince owed to Sun Capital and its

  affiliates.” Id. ¶210. This conclusory allegation simply does not meet the Rule 9(b) pleading

  requirements.

         Where a motive to commit fraud is not alleged, allegations indicating a defendant’s

  conscious misbehavior or recklessness “must be correspondingly greater.” Kalnit v. Eichler, 264

  F.3d 131, 142 (2d Cir. 2001) (internal quotation marks and citations omitted). “Conscious

  misbehavior ‘encompasses deliberate illegal behavior,’ and recklessness is ‘conduct which is

  highly unreasonable and which represents an extreme departure from the standards of ordinary

  care.’” Fries v. N. Oil & Gas, Inc., 285 F. Supp. 3d 706, 721 (S.D.N.Y. 2018) (quoting Novak v.

  Kasaks, 216 F.3d 300, 308 (2d Cir. 2000)). Plaintiffs point to the articles regarding Microsoft’s

  development of the software and argue that in light of the importance of the ERP platform to

  Vince’s business and the individual Defendant’s involvement with the transition, those

  defendants were “keenly aware of the problems, setbacks, and roadblocks” related to the

  transition. Pls. Obj. at 22. Drawing all reasonable inferences in Plaintiffs’ favor, the allegations

  do not rise to the level of conscious misbehavior or recklessness. See generally Singh v. Cigna

  Corp., 277 F. Supp. 3d 291, (D. Conn. 2017) (a plaintiff “cannot demonstrate scienter merely by

  noting that an area of business was vital to a company and then conclude that Defendants must

  have known of any false information” (internal quotation marks and citation omitted)), aff’d on

  other grds, 918 F.3d 57 (2d Cir. 2019).




                                                   7
Case 2:18-cv-05072-SJF-AYS Document 43 Filed 09/08/20 Page 8 of 10 PageID #: 1338




         Upon de novo review of the Report and consideration of Plaintiffs’ remaining objections

  and Defendants’ responses thereto, as well as the motion papers and the entire record, Plaintiffs’

  objections are overruled, and those branches of the Report are accepted in their entirety.

  B. Remainder of the Report

         There is no clear error on the face of the Report with respect to the findings and

  conclusions of Magistrate Judge Shields to which no specific timely objections have been

  interposed. Accordingly, those branches of the Report are accepted in their entirety.

  III. LEAVE TO AMEND

         In their opposition papers, Plaintiffs requested that, if the Amended Complaint were to be

  dismissed in part or entirely, they be given leave to amend. In support of this request, Plaintiffs

  cite the Rule 15 language that leave should be freely given, and cite a Second Circuit decision for

  the proposition that “[w]ithout the benefit of a ruling, many a plaintiff will not see the necessity

  of amendment or be in a position to weigh the practicality and possible means of curing specific

  deficiencies.” Loreley Financing (Jersey) No. 3 Ltd. v. Wells Fargo Secs., LLC, 797 F.3d 160,

  190 (2d Cir. 2015). Magistrate Judge Shields recommended that leave to further amend the

  complaint be denied given that Plaintiffs had already amended once, and that “[i]t is difficult to

  imagine that a third pleading would in any way animate the factual basis for the securities fraud

  claims sought to be alleged.” Report at 20. In their objections, Plaintiffs repeat the request for

  the same reasons as stated in their opposition, adding only the observation that “Plaintiffs have

  only filed one amended complaint.” Pls. Obj. at 24. They have not set forth a single way in

  which an additional pleading would cure the deficiencies identified in the Report let alone

  provided a proposed second amended complaint. The recommendation that leave to amend be

  denied is adopted.



                                                    8
Case 2:18-cv-05072-SJF-AYS Document 43 Filed 09/08/20 Page 9 of 10 PageID #: 1339




          Plaintiffs’ perfunctory request is deficient in that it fails to provide any proposed theories

  or additional facts that would raise its claims from implausible to plausible. See, e.g., City of

  Pontiac Policemen’s & Firemen’s Ret. Sys. v. UBS AG, 752 F.3d 173, 188 (2d Cir. 2014) (denial

  of leave to amend appropriate where “plaintiffs have identified no additional facts or legal

  theories—either on appeal or to the District Court—they might assert if given leave to amend”);

  In re Goldman Sachs Mortgage Serv’g S’holder Derivative Litig., 42 F. Supp. 3d 473, 487

  (S.D.N.Y. 2012) (denying leave to amend where plaintiffs failed to articulate how an amendment

  would cure pleading defects). Significantly, leave to amend is not required where “the problem

  with [the] causes of action is substantive” such that “better pleading will not cure it.” Cuoco v.

  Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000). The fault here lies with the claim itself since the

  disclosures are not material within the meaning of the Exchange Act. Indeed, there is no fault in

  the drafting of the amended complaint, which the Court notes, was prepared by sophisticated

  counsel and is both long and factually detailed. The Court finds that further amendment would

  be futile.

          In the lone case cited by Plaintiffs, the Second Circuit found that the error lay in the

  procedure by which the district court denied leave to amend. During a promotion conference

  prior to which the parties had exchanged three-page letters regarding a potential motion to

  dismiss, that court presented plaintiffs “with a Hobson’s choice: agree to cure deficiencies not

  yet fully briefed and decided or forfeit the opportunity to replead.” Loreley, 797 F.3d at 190.

  Here, the denial is not based on the timing of the request, but rather on the substance of it, or,

  more precisely, the lack of any substance, and its futility. Plaintiffs had the benefit of

  Defendants’ arguments in support of dismissal when they prepared and filed their amended

  complaint. At this juncture, not only did Plaintiffs have the benefit of Defendants’ completed



                                                    9
Case 2:18-cv-05072-SJF-AYS Document 43 Filed 09/08/20 Page 10 of 10 PageID #: 1340




  briefing of the issues, they also had the Magistrate Judge’s Report delineating the deficiencies in

  the amended complaint. Despite having this information at their disposal, Plaintiffs again made

  a pro forma request for leave to file a second amended complaint devoid of any legal or factual

  basis that would cure the deficiencies.

  IV. CONCLUSION

         For the foregoing reasons, the Report is adopted in its entirety. Defendants’ motions to

  dismiss, Zecher I, 18-CV-5072, DE [24] and Zecher II, 19-CV-5629, DE [25], are granted. The

  motions to consolidate, Zecher I, DE [31] and Zecher II, DE [19], are denied as moot. The Clerk

  of the Court is directed to enter judgment for Defendants and to close both cases.


  SO ORDERED.

                                                        /s/ Sandra J. Feuerstein
                                                       Sandra J. Feuerstein
                                                       United States District Judge

  Dated: Central Islip, New York
         September 8, 2020




                                                  10
